EXHIBIT 12.1 CommScope, Inc. Computation of Ratio of Earnings to Fixed Charges and Deficiency in the Coverage of Earnings to Fixed Charges (in thousands, except ratios) Years Ended December 31, 2008 2007 2006 2005 2004 Ratio of earnings to fixed charges and deficiency in the coverage of earnings to fixed charges: Income (loss) before income taxes, equity in losses of OFS BrightWave, LLC, net gain on OFS BrightWave, LLC transaction and gain on OFS BrightWave, LLC receivable $ (236,445 ) $ 299,059 $ 163,695 $ 71,087 $ (6,308 ) Add: Fixed charges 161,504 13,907 11,282 12,158 12,530 Add: Amortization of capitalized interest - - 36 36 36 Total earnings, as defined $ (74,941 ) $ 312,966 $ 175,013 $ 83,281 $ 6,258 Fixed charges: Interest expense 148,860 8,791 8,050 5,954 7,309 Amortization of deferred financing fees(a) 9,789 4,268 2,288 2,374 2,291 Estimate of interest within rental expense 2,855 848 944 3,830 2,930 Total fixed charges, as defined $ 161,504 $ 13,907 $ 11,282 $ 12,158 $ 12,530 Ratio of earnings to fixed charges - 22.50 15.51 6.85 - Deficiency in the coverage of earnings to fixed charges $ (236,445 ) - - - $ (6,272 ) (a) Amortization for the year ended December 31, 2008 includes $2,851 related to the write-off of deferred financing fees as a result of $250 million of principal prepayments on senior secured term loans and $271 related to the write-off of deferred financing fees as a result of the induced conversion of $50.48 million of our 1% convertible senior subordinated debentures to equity.
